Citation Nr: 0418802	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-29 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1980.

The veteran previously appointed a private attorney to 
represent him in this matter.  By letter dated in February 
2004, the RO contacted the veteran and notified him that his 
attorney was no longer authorized to represent claimants 
before VA.  The veteran was informed that he could select a 
new representative; however, he has chosen not to do so.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
when VA receives a complete or substantially complete 
application for benefits, it is required to provide a "VCAA 
notice" to the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, No. 01-944, slip 
op. at 11 (U.S. Vet. App. June 24, 2004), the United States 
Court  of Appeals for Veterans Claims (Court) held that such 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Court also held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  Id.  See 38 C.F.R. 
§ 3.159(b)(1).

In the present case, the record shows that the RO sent the 
veteran a VCAA notice letter in May 2001, in connection with 
his claim for TDIU.  However, no such letter was ever sent 
relative to his claim for an increased rating for dysthymic 
disorder.  This needs to be corrected.


According to documents in the record, the veteran has 
participated in VA vocational rehabilitation training, and 
has undergone treatment by a private psychologist, Hector J. 
Marrero, Ph.D., since May 1999.  Presently, his VA vocational 
rehabilitation folder is not associated with the claims file.  
In addition, although the claims file currently contains a 
few reports from Dr. Marrero, it does not contain any of Dr. 
Marrero's reports of clinical treatment.  (Notably, the 
veteran provided a release for Dr. Marrero's records in March 
2002; however, it does not appear that the RO has contacted 
Dr. Marrero in an effort to obtain the clinical records.)  On 
remand, the RO should obtain the veteran's VA vocational 
rehabilitation folder, associate it with the claims file, and 
undertake efforts to obtain Dr. Marrero's clinical records.

The Board also finds that it would be helpful to have the 
veteran re-examined so that further information can be 
obtained as to the severity of his service-connected 
disorder.  38 C.F.R. §§ 3.327, 19.9 (2003).  In that regard, 
the veteran is hereby notified that it is his responsibility 
to report for the examination, and to cooperate in the 
development of his case, and that the consequences of failure 
to report for the examination without good cause may include 
denial of his claims.  38 C.F.R. §§ 3.158 and 3.655 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should send the veteran a VCAA 
notice letter in connection with his claim 
for an increased rating for dysthymic 
disorder.  In addition, with regard to his 
claim for TDIU, he should be asked to submit 
any evidence in his possession that pertains 
to that claim.

2.  The RO should undertake efforts to obtain 
copies of all relevant clinical records from 
Dr. Marrero, following the procedures set out 
in 38 C.F.R. § 3.159.  The RO should also ask 
the veteran whether he has received any 
additional treatment for his psychiatric 
disability at the VA Outpatient Clinics in 
Mayaguez or Ponce, or at the VA Medical 
Center in San Juan, since October 2001.  If 
he has, the RO should obtain the records of 
that treatment.  The evidence obtained should 
be associated with the claims file.

3.  The RO should obtain the veteran's VA 
vocational rehabilitation folder (or a 
legible copy thereof) and associate it with 
the claims file.

4.  After the above development has been 
completed, the RO should arrange to have the 
veteran scheduled for an examination in order 
to assess the severity of his service-
connected psychiatric disorder.  The examiner 
should review the claims file in connection 
with the examination, and should indicate in 
the report of the examination that the claims 
file has been reviewed.  The examiner should 
fully describe all service-connected symptoms 
and manifestations exhibited by the veteran, 
and their impact on his social and industrial 
functioning.  The examiner should also 
provide a global assessment of functioning 
score in accordance with DSM IV, and the 
meaning of the score should be explained.  In 
addition, the examiner should offer an 
opinion as to whether the veteran's service-
connected psychiatric impairment alone 
renders him unemployable.  A complete 
rationale should be provided for all opinions 
expressed.

5.  The RO should then take adjudicatory 
action on the claims here in question.  If 
any benefit sought remains denied, the RO 
should furnish the veteran a supplemental 
statement of the case (SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


